         Case 1:18-cv-01579-RDM Document 23 Filed 12/05/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


KLAYMAN,

                  Plaintiff,
v.                                                     Case No.: 18-CV-01579-(RDM)


FOX, ET AL.

                   Defendants.



        PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
                     DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Larry Klayman hereby moves this honorable Court for an extension of 10

calendar days from the due date of Plaintiff’s response, up to and including December 15, 2018,

to file an opposition to Defendants’ motion to dismiss due to unforeseen client emergencies.

Since a related case and similar pleading is now also due to be filed on December 15, 2018,

Klayman v. Lim, 18-cv-02209, it saves judicial and other resources to have the due dates for the

related motions to dismiss on the same day.

       The responsive pleading is currently due on December 5, 2018. Plaintiff needs the

additional time of 10 calendar days because Plaintiff’s office is facing a sudden unforeseen

influx of urgent client matters. They include (1) the representation of two persons before the

Mueller grand jury in the District of Columbia; (2) the representation of a client who needs to

file for immediate injunctive relief after having been removed from Twitter and Facebook,

threatening her livelihood; and (3) the representation a Christian client who is in federal lock up

in the Federal Detention Center in Terre Haute, Indiana and whose life has been threatened by

radicalized Muslim inmates, who have already murdered another inmate, and for which an FBI



                                                1
         Case 1:18-cv-01579-RDM Document 23 Filed 12/05/18 Page 2 of 2



investigation has been initiated and is underway. Mr. Klayman must travel to Indiana tomorrow

to visit with this client and meet with the warden. Mr. Klayman will then meet with them for a

full day on Thursday and perhaps Friday morning of this week. Liaison and coordination will

also be necessary with the FBI and Bureau of Prisons which are investigating the murder and

threats to Mr. Klayman’s client.

       The requested extension will not prejudice Defendants. Indeed, it will preserve valuable

resources for the parties and the Court.

         WHEREFORE, for good cause this motion should respectfully be granted.

         Defendants do not consent to this motion.


Dated: December 5, 2018                              Respectfully submitted,

                                                      /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     Klayman Law Group, P.A.
                                                     D.C. Bar No. 334581
                                                     2020 Pennsylvania Ave. NW, Suite 800
                                                     Washington, DC 20006
                                                     Tel: (310) 595-0800
                                                     Email: leklayman@gmail.com

                                                     Attorney Pro Se



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of December 2018, a copy of the foregoing

motion for extension of time was filed and served by electronic filing upon counsel listed on the

Notice of Electronic Filing.



                                                     /s/ Larry Klayman
                                                     Larry Klayman



                                               2
